Martin, J.
delivered the opinion of the court. The plamtifl and appellant urges, the 1 11 ⅛ ’ district judge erred in dismissing his petition, on the ground that his suit was not maintaina- . ... . . being against his co-partners and joint owners, for a specific claim against the joint concern, under the authority of the case of Drumgoole vs. Gardner's widow and heirs. 10 Martin, 433. He denies the conclusion to *83which the court came in that case, and the resemblance of the present to it.
The plaintiff states that the steam boat and its owners owe him the sum of three thousand dollars and upwards, with conventional interest, for wages, supplies, and disbursements, for which sum he claims a lien on the boat; and he avers he is owner of one-tenth of the boat. He concludes for citations and the provisional seizure of the boat.
This is therefore clearly an action, in which a part owner, or partner, seeks the recovery of money alleged to be due him by his co-partners or joint owners, for advances to the partnership or joint concern. The principles recognized in the case cited are therefore to regulate this case; for the plaintiff does not seek a general and final settlement of the debts, active and passive of the co-partners or joint tenants, but the absolute payment of a specific demand of his. We see, therefore, a perfect resemblance in the two cases, as to the facts to which the principles apply.
The principle is however oppugned as borrowed from the common law, and on account of its technicality.
Justice in all countries, emphatically re*84quires, that those who demand their own should give to others theirs—that a multiplici- ' ty of actions should be avoided; that, as in the course of a partnership, its members are respectively, at different periods, creditors or debtors, no special transaction of it should be settled abstractedly from the others; but that whenever one partner desires to receive what is his, the accounts should be settled at the same time, and the respective balance ascertained.
These principles apply to special as well as to commercial partnerships.
But the plaintiff and appellant argue, that to diem there is an exception, and he is widiin it.
The exception is, when the claim of a partner has been settled and acknowledged, an action may be maintained thereon.
To bring himself within dtis exception, he shew s that one of the partners or joint owners acknowledged a balance due to the plaintiff, bearing interest at ten per cent, and the same person, and another owner, gave him a promissory note, in their own names, and that of the other owners.
But it is not shewn, that either of the joint owners, who acknowledged a balance to the *85plaintiff or subscribed the note, had any author 7 J rity to bind the others.
Whittlesey for the plaintiff, Peirce for the defendant.
The case is not to be distinguished from that ° cited in Mart. Faurie & al. vs. Millaudon & al.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.